Citation Nr: 1203359	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  05-14 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In November 2010, the Board remanded this issue to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, the issue has been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's current lumbar spine disability did not have onset during his active service, did not manifest within one year of separation from active service, and is not etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied by way of letters sent to the Veteran in September 2003 and July 2007 that fully addressed all notice elements.  The September 2003 letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It did not provide notice with regard to disability ratings and effective dates.  That notice was provided in the July 2007 letter.  VA sent an additional notice letter to the Veteran in October 2007.  

There is a timing defect as to the notice regarding evidence relevant to assignment of a disability rating and an effective date because it was sent to the Veteran after the initial unfavorable adjudication of his claim by the RO.  Since that notice was sent, however, the Veteran has had an adequate opportunity to participate meaningfully in the processing of his claim and the AMC readjudicated his claim, most recently in an October 2011 supplemental statement of the case.  These facts show that the timing error was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Moreover, questions involving assignment of an effective date or disability rating will not be reached in this case because the AMC/RO denied service connection for a lumbar spine disability and the Board here denies the appeal.  There can therefore be no prejudice to the Veteran as to the timing of that notice.  

VA has a duty to assist claimants in the development of claims.  This duty includes assisting claimants in the procurement of service and other pertinent treatment records and providing examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records and the Veteran has submitted a statement from a private practitioner and treatise evidence.  

In November 2010, the Board remanded this issue so that VA could obtain any available clinical (inpatient) records of treatment of the Veteran's lumbar spine during his active service.  This was pursuant to his testimony before the Board that he was hospitalized during service for a low back injury.  June 2010 hearing transcript at 5.  In December 2010 the AMC submitted a Personnel Information Exchange System (PIES) request for the records repository to provide active duty inpatient clinical records of treatment of a back injury for the time periods covering all of 1963 and 1964.  The AMC identified the location of the Veteran reported treatment.  

Of record is a January 2011 PIES response informing VA that searches for the requested records yielded negative results.  The Board finds this evidence sufficient for it to determine that there are no available relevant in-service inpatient treatment records and that further efforts to obtain such records would be futile.  

VA provided the Veteran with medical examinations and obtained expert opinions in June 2005, January 2009, and December 2010.  What is important from these examinations is the evidence probative of whether there is nexus between the Veteran's current low back disorder and his active service.  "An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (internal quotations omitted).  Additionally, "the medical opinion must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124 (internal quotations omitted).  

The December 2010 examination included a review of the relevant medical history, from both review of the claims file and interview with the Veteran, the examiner addressed previous medical examinations, and the examiner provided an expert medical opinion as to the etiology of his lumbar spine disability, and supported her conclusion with an analysis.  This was therefore an adequate opinion.  

As the AMC/RO took all necessary actions to obtain any available records of in-service inpatient relevant treatment, ensured that VA provided the Veteran with an adequate examination, and readjudicated the claim, there has been compliance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits - Factual Background

The Veteran contends that he injured his lumbar spine twice during active service and that his current lumbar spine disability is the result of those injuries.  

Service treatment records include a September 1963 notation that an x-ray examination of the Veteran's "L-spine"  revealed no evidence of fracture or other abnormalities.  A December 1964 treatment note from the U.S. Naval Auxiliary Air Station in Meridian Mississippi documents the Veteran's report that he was replacing a light bulb in the wing of an airplane, stretched too far and strained his upper back muscles.  The medical officer stated as follows:  

This 20 year old male Caucasian reported to sick call the a.m. of 2 DEC 64 with the chief complaint of pain in the supraspinatus region since he "pulled" muscles in that area the day before.  He was placed in bed with traction and given Skelaxin and Zactarin.  The following morning he was asymptomatic.  

There are no other reports of symptoms or treatment of the Veteran's lumbar spine during service.  A May 1967 report of medical examination for the purpose of extension of enlistment includes that clinical evaluation of his spine was normal.  An August 1967 report of medical examination for release to inactive duty includes that clinical evaluation of his spine was normal.  

The next mention of the Veteran's lumbar spine is found in VA treatment records from 1975.  In December 1975 the Veteran reported that he had injured his back a day earlier when he moved an I beam and then twisted his back while sweeping.  He reported pain of the low back.  He also reported that he had injured his back while in the Navy and that he had throbbing of the right leg on occasion.  Assessment was acute back strain.  X-rays showed straightening of the lumbar lordosis and the clinician stated that this was probably secondary to the strain.  He was referred for physical therapy consult.  

In January 1977, VA first received a claim of entitlement to service connection for a back disability.  In that claim he reported that he had been treated for back problems in 1963 and 1964 at the Meridian, Mississippi Naval Air Station dispensary.  VA afforded the Veteran an examination that same month. 

The examination report includes that the Veteran had  normal curvature of the spine as well as other findings.  It also documented the Veteran's report that he had a history of episodes of left posterior sciatica and low back pain; the examiner commented that this was not present at the time of the examination.  Listed on a request for x-ray study was that the Veteran had a pertinent clinical history of lumbosacral strain and disc degeneration.  X-ray study revealed a normal lumbar spine.  

In March 1977 the RO denied the January 1977 claim.  

Next, VA treatment notes from October 1994 document the Veteran's report that he injured his back while in the Navy thirty years earlier and that his back still hurt.  He reported pain in the left lower extremity from the buttock to the calf.   A report of an October 1994 lumbar spine x-ray study includes an impression of early lumbar arthrosis.  There is also a report that an electromyography - nerve conduction study resulted in findings consistent with lumbar root irritation involving mostly L5 on the left side and consistent with lumbar stenosis.  He was treated in 1995, 1996, 1997, 2002, and 2003 with diagnoses of chronic low back pain and chronic sciatica.  In January 2003 he sought treatment for low back pain and reported that he had chronic low back pain since an injury while in the Navy, that he currently worked as a mechanic, and that he suffered from numbness in both feet.  Notes from August 2003 indicate that an MRI from 1999 showed disc degeneration at L4-L5.  Impression was arthritis of the lumbo-sacral spine and left lower extremity radiculopathy.  A report of a CT study from April 2004 includes an impression of arthritic changes throughout the lumbar spine, and disc pathology at L3-L4 and L4-L5. 


In a March 2005 letter, "C.F.," M.D. provided the following opinion:  

[The Veteran] is a 60 year-old male who suffers from chronic low back and sacral pain with findings of degenerative spondylosis of the lumbar spine.  He had 2 separate instances of injury to this region while he was in the Navy and has had a multiple year history of pain since that time.  Based upon the patient's history and the current findings, it is probable that his current complaints are related to his service injuries.  

In June 2005, the Veteran underwent a VA compensation and pension (C&P) examination of his back.  In a history section, it is recorded that the Veteran reported injuring his low back during service when he fell while on kitchen duty and landed on his tailbone.  He reported that he sought medical treatment, there were negative x-rays, and he was given muscle relaxers and aspirin and returned to duty the next day.  He reported that he again injured his back when he was changing a light bulb on the wing of an airplane, misjudged his step coming down a ladder and landed hard on his feet.  He reported that at that time he went to the dispensary and spent overnight in traction and x-rays were normal.  He also reported that since then he has pain of his lower back.  

The Veteran reported that after discharge from service he continued to have pain in his lower back and that his lower back hurts all of the time.  He also reported the nature of his back symptoms, including neurological symptoms of the lower extremities.  He reported that his knees were worn out and that he used to do hard manual labor but was at the time of the examination working as a mechanic at a paper mill.  

Results of a physical examination are found in the June 2005 examination report.  Diagnosis was degenerative disk disease of the lumbo-sacral spine with mild functional loss due to pain.  The examiner indicated review of the Veteran's claims file including service treatment records.  

The RO had asked the examiner to provide an opinion as to whether it was at least as likely as not that the in-service pulled muscles was the same condition as that described by Dr. C.F. in the March 2005 statement.  The examiner stated that review of the service treatment records revealed that in replacing the light bulb on the aircraft the Veteran had strained his upper back muscles, not his lower back  muscles as mentioned by Dr. F.  The examiner also stated that discharge examination from August 1967 documented a normal spine examination.  These facts led the examiner to the conclusion that the Veteran's current lower back condition with degenerative disk disease was not likely caused or aggravated by his military service.  

In December 2008 the Board first reopened the Veteran's claim of entitlement to service connection for a low back disability and then remanded the issue so VA could provide the Veteran with an adequate C&P examination.  

This examination was conducted in January 2009.  The examiner indicated review of the Veteran's claims file and commented that the Veteran reported for treatment for strained upper back muscles during service.  Noted in the examination report is the Veteran's description of the 1963 mess hall injury and the 1964 aircraft related injury.  Additionally, the examiner noted the Veteran's report that he injured his back in 1981 or 1982 while working at Georgia Pacific when he bent over to push a block of wood and then straightened his back.  

After listing results of physical examination and x-ray studies, the examiner diagnosed degenerative disease of the lumbo-sacral spine with mild to moderate loss of function.  This report includes the medical opinion that the degenerative disease of the Veteran's lumbar spine was not related to his military service.  The examiner provided a rationale for that conclusion as follows:  

There is no evidence of any injury to his lower back while he was in military service  there is only documentation that he complained of pain in the suprapinatus region (upper back) since he pulled muscle in that area when he was replacing light bulb in the wing of an airplane and stretched too far and strained upper back muscle.  He was treated with traction and was discharged to duty next morning.  Separation exam on 08/02/1967 was entirely negative for any spine condition.  Dr. F's statement or opinion is based on the history given by the veteran.

In June 2010, the Veteran testified before the Board with regard to this claim.  He testified as to the injury while working in the mess hall in 1963 and stated that after he fell an ambulance transported him to the dispensary where x-rays of his back were taken.  June 2010 Board hearing transcript at 3.  He reported that the x-rays did not reveal any pathology but that his lower back was painful at the time.  Id.  He testified that he was treated with aspirin and told that he would recover.  Id.  at 4.  He reported this as occurring in the autumn of 1963.  Id.  

The Veteran testified that his back did improve but that he still had pain.  Id.  His testimony appears to be that he repeatedly sought treatment for his lower back pain, but that he was accused of being a "gold bricker" and then stopped seeking treatment.  Id.  

He testified that some time after that sequence of events, he stepped down a ladder after changing a light bulb on a plane and missed the last step, resulting in a jarring landing, and that this was the second injury of his back.  Id. at 5.  He reported that this occurred in 1964 while stationed in Meridian, Mississippi.  Id.  He testified that he was taken to the dispensary and put in traction.  Id.  He testified that after he was released from the dispensary he "did get over some  of it.  It quit being so sore after spending some time in there, but it still hurt me all the way through on that, you know, off and on."  Id. at 6.  

The Veteran testified that after service he still had problems with his back and treated the symptoms with over the counter medication and a heating pad.  Id.  He testified that did this for approximately ten years and that he did not have much in the way of insurance or money at the time and did not think about treatment by VA.  Id.  He testified that he finally did seek VA treatment and was told that he may have nerve damage.  He then described the electromyography nerve conduction study and reported that this revealed nerve damage.  Id.  He reported that this treatment took place in the 1970s.  Id.  

In December 2010, the Veteran again underwent a VA C&P examination of his back.  The examiner stated that she had reported all dates of onset and course of the disease manifestations as accurately as possible from the available medical records and / or history obtained from the Veteran.  She also indicated that she had reviewed the Veteran's claims file.  She stated that she assumed the history provided by the Veteran was accurate.  

The examiner noted that the in-service 1963 x-ray report of the L-spine revealed no evidence of fracture or other abnormalities.  She also noted the service treatment entry from December 1964 regarding strained upper back muscles and the August 1967 discharge medical examination which revealed a normal spine examination.  She noted Dr. C.F.'s March 2005 opinion and the VA opinions from June 2005 and January 2009 as well as pertinent treatment records.  

Under a heading for circumstances and initial manifestation of the injury, the examiner provided the following statement:  

Navy veteran was stationed in Meridian, Miss. And was working in the mess hall when lifted a large insert of cranberry sauce.  He states that while carrying the cranberry sauce he stepped on a wet floor and his feet came out from under him and he hit his tailbone.  He states that he was taken to the infirmary and x-rayed but told that they could find nothing wrong.  Veteran reports he continued to have intermittent pain and reported repeatedly to sick call for this complaint.  Veteran states that he re-injured his low back in 1964 while working on aircraft.  He states that he was changing a light on a wing and while holding the bulb he stepped off a ladder one step too soon and jarred himself.  He states that he had immediate pain in the lower part of his back.  He was taken to the infirmary and kept overnight and was treated with ASA.  He was returned to duty but states that he continued to have low back pain and continued to return to sick call with complaints of low back pain.  Veteran stated that he was chewed out by a Captain of the medical department who told him they could not find anything wrong with him.  He stated that he did not return to sick call for his back because of this incident but continued to have low back problems that have progressed over the years.  Veteran states that while working as a millwright for Georgia Pacific he moved a beam over which caused an exacerbation of his back pain but no workman's comp filed.  He states that he worded as millwright for Georgia Pacific x 28 years.  

The examiner diagnosed mild to moderate multilevel degenerative disc disease from L1-L2 to L5-S1.  

She then provided her medical opinion that "the Veteran's Mild to moderate multilevel disc disease from L1-L2 to L5-S1 is less likely as not related to the Veteran's active duty service and is at least as likely as not a result of working 28 years as a millwright and the normal process of aging."  She explained her opinion on the basis of the Veteran's service treatment records and other treatment records, the history obtained from the Veteran, the physical examination that she performed on the Veteran, and a review of the medical literature.  She referred to Dr. C.F.'s opinion and stated that she disagreed with that opinion, noting that Dr. C.F's opinion was not based on a review of the actual service treatment records.  She also supported her opinion with citations to and quotations from medical professional publications.  



III.  Merits - Law and analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

One way of establishing the nexus element is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.  The "noted" in service element requires only that the condition was  noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

There is no evidence of arthritis manifesting within one year of separation from active service.  Therefore the presumptive provisions for service connection for chronic diseases are not for application in this case.  

The Board finds the preponderance of the evidence to show that the third element of a service connection claim, the nexus element, is not met in this case.  In making this determination the Board has weighed the Veteran's reports and Dr. C.F.'s opinion, essentially, the evidence on this element favorable to his claim, against the December 2010 examination report and the service treatment records, which constitute the evidence unfavorable to his claim.  Also considered are all of his post service treatment records and the portion of an Orthopaedics textbook submitted by the Veteran.  

Of note, it is unclear to the Board whether the VA examiners in 2005 and 2009 took into consideration the Veteran reported history or simply ignored it. There is no evidence in those examinations favorable to a finding that his current lumbar spine disability is related to his active service.  The Board does not rely on those earlier nexus opinions in making its decision on this appeal.  

Post service treatment records have aspects favorable and unfavorable to the Veteran's claim.  The records do include the Veteran's report in the 1970s that he had injured his back during service and in that sense are favorable to his claim because they show a report decades ago referencing the in-service injury.  However, the records also are evidence that he first sought treatment following a post-service injury of his low back, that, and the diagnosis of an acute condition, are evidence unfavorable to his claim because these facts tend to show that his back condition at that time was due to a post-service injury.  The Board has not ignored the Veteran's explanation that he was not financially able to obtain medical treatment in the years following service and had not considered VA treatment until the mid 1970s.  On balance, the post-service treatment records are balanced as to favorable and unfavorable evidence.  

His testimony is favorable to his claim because it tends to show that he had low back symptoms continuously from the time of his reported in-service injuries.  That evidence is afforded some probative weight favorable to the claim.  

The service treatment records do not show a chronic low back condition.  Particularly probative is the finding in the discharge examination, more than two years after the date that the Veteran reports he last injured his back during service.  From that evidence it appears that his spine was normal.  Although the Veteran's explanation for not seeking treatment during service is a reasonable one, it does not explain why his spine was normal on examination at separation from active service, if, as he has asserted, he had a lumbar spine disability from 1963 forward.  The service treatment records therefore tend to be unfavorable to his claim.  

The treatise evidence submitted by the Veteran is a 3 page section of a textbook.  It refers to lumbosacral strain, including chronic conditions.  It however is not specific to the facts of this case and provides no evidence that the Veteran's injuries during service were chronic.  It is therefore afforded very little probative weight.  

Dr. C.F.'s opinion is afforded some weight favorable to the Veteran's claim.  Tending to reduce the weight afforded that opinion is the lack of medical rationale for his opinion.  Indeed, the only difference between the Veteran's own opinion that his lumbar spine disability is related to service and what Dr. C.F. wrote in March 2005 is Dr. C.F.'s status as an expert.  While this is not an insignificant difference, the lack of a medical explanation supporting the opinion leads the Board to assign it little probative weight.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (stating that "most of the probative value of a medical opinion comes from its reasoning").  

In contrast, the December 2010 VA examiner's opinion is well supported by a medical explanation.  That examiner discussed not only the Veteran's reported history but also the actual in-service treatment records.  Unlike the earlier opinions, the examiner stated that she accepted the Veteran's report of his symptoms.  Importantly, she had the Veteran's report of the history of his lumbar spine condition before her and took it into consideration in arriving at her conclusion that his current lumbar spine disability is not related to his active service.  She included a logical explanation that took into account other factors, notably the Veteran's post-service work and the effects of aging on his lumbar spine as well as his reported history and the history obtained from the claims file.  This opinion is also supported by reference to pertinent statements in published medical documents.  For these reasons, the Board finds this medical opinion evidence to significantly outweigh the evidence favorable to the Veteran's claim.  

After weighing the relevant evidence, the Board finds the evidence unfavorable to a nexus between his current low back disorder and his service to outweigh the evidence favorable to a nexus.  Hence, the nexus element of a service connection claim is not satisfied in this case.  As the preponderance of evidence is against service connection for a lumbar spine disorder, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


